THE COMMONWEALTH COURT OF PENNSYLVANIA


Keister Miller Investments LLC,    :
                   Petitioner      :
                                   :
            v.                     : No. 1303 C.D. 2017
                                   :
Workers’ Compensation              :
Appeal Board (Hoch),               :
                 Respondent        :


                                  ORDER

      NOW, this 1st day of June, 2018, it is ordered that the above-captioned
Memorandum Opinion, filed March 23, 2018, shall be designated OPINION and
shall be REPORTED.




                                   ELLEN CEISLER, Judge